DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-14, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US Patent Application Publication 20140045350 A1) in view of Mosser, III et al. (US Patent 6394819 B1).
As per claim 1, Taylor teaches a socket 10, comprising: a flat-plate-shaped housing (along 20); a plurality of contacts 28 supported by the flat-plate-shaped housing (along 20); a frame 20 attached to the flat-plate-shaped housing (along 20) and extending along the flat-plate- shaped housing, the frame 20 defining, in an in-plane direction (along 20) of the flat-plate-shaped housing (along 20), a position of an electronic component 30 having a lower surface (along bottom surface of 30) including a plurality of pads (12 and 16) configured to contact the contacts 28 upon the electronic component 30 being mounted; a plurality of first solder balls (66 along perimeter elements 28 of 20) disposed on a lower surface (along bottom surface of 30) of the flat-plate-shaped housing (along 20) and facing a circuit board 14, the first solder balls (66 along perimeter elements 28 of 20) electrically connect to each of the contacts 28 and electrically connect to the circuit board 14; and a plurality of second solder balls (66 along middle elements 28 of 20) disposed on the lower surface (along bottom surface of 30) of the flat-plate-shaped housing (along 20). 
Taylor does not teach, the second solder balls are not electrically connected to the contacts.
Mosser, III teaches the second solder balls 40 are not electrically connected to the contacts 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Taylor in view of Mosser, III the second solder balls are not electrically connected to the contacts.
The motivation to combine the teachings of Taylor in view of Mosser, III would have been directed to a dielectric member interposed between two electrical components which have different coefficients of thermal expansion (CTEs) (see abstract).
As per claim 2, Taylor teaches a socket 10, wherein the second solder balls (66 along middle elements 28 of 20) are positioned closer to an edge (adjacent to perimeter of 20) of the flat-plate-shaped housing (along 20) than the first solder balls (66 along perimeter elements 28 of 20).  
As per claim 3, Taylor teaches a socket 10, comprising: a flat-plate-shaped housing (along 20); a plurality of contacts 28 supported by the flat-plate-shaped housing (along 20); a plurality of first solder balls (66 along perimeter elements 28 of 20) disposed on a lower surface (along bottom surface of 30) of the flat-plate-shaped housing (along 20) and electrically connected to the contacts 28.  
Taylor does not teach, the second solder balls are not electrically connected to the contacts.
Mosser, III teaches the second solder balls 40 are not electrically connected to the contacts 34.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to modify the invention of Taylor in view of Mosser, III the second solder balls are not electrically connected to the contacts.
The motivation to combine the teachings of Taylor in view of Mosser, III would have been directed to a dielectric member interposed between two electrical components which have different coefficients of thermal expansion (CTEs) (see abstract).
As per claim 4, Taylor teaches a socket 10, wherein the first solder balls (66 along perimeter elements 28 of 20) and the second solder balls (66 along middle elements 28 of 20) connect the socket 10 to a circuit board 14.  
As per claim 5, Taylor teaches a socket 10, wherein the first solder balls (66 along perimeter elements 28 of 20) electrically connect the contacts 28 to the circuit board 14.  
As per claim 6, Taylor teaches a socket 10, wherein the second solder balls (66 along middle elements 28 of 20) only mechanically fix the flat- plate-shaped housing to the circuit board 14.  
As per claim 7, Taylor teaches a socket 10, wherein the second solder balls (66 along middle elements 28 of 20) are positioned closer to an edge (adjacent to perimeter of 20) of the flat-plate-shaped housing (along 20) than the first solder balls (66 along perimeter elements 28 of 20).  
As per claim 8, Taylor teaches a socket 10, wherein the first solder balls (66 along perimeter elements 28 of 20) are position in a central portion (along 22) of the flat-plate-shape housing (along 20).  
As per claim 9, Taylor teaches a socket 10, wherein the flat-plate-shaped housing (along 20) has a plurality of through- holes extending through the flat-plate shaped housing, an inner wall surface (along 26) of each of the through-holes 26 is a conductive metal (along 26).  
As per claim 10, Taylor teaches a socket 10, wherein the contacts 28 each have a press-fit portion 44 inserted into one of the through-holes 26 and electrically connected to the inner wall surface (along 26) of the through-hole 26.  
As per claim 11, Taylor teaches a socket 10, wherein each of the contacts 28 protrudes beyond an upper surface 50 of the flat-plate-shaped housing (along 20) opposite the lower surface (along bottom surface of 30).  
As per claim 12, Taylor teaches a socket 10, wherein the first solder balls (66 along perimeter elements 28 of 20) are electrically connected to the inner walls surfaces of the through-holes 26.  
As per claim 13, Taylor teaches a socket 10, further comprising a frame 20 attached to the flat-plate-shaped housing (along 20) and extending along the flat-plate-shaped housing (along 20).  
As per claim 14, Taylor teaches a socket 10, wherein the frame 20 defines, in an in-plane direction (along 20) of the flat- plate-shaped housing, the position of an electronic component 30 having a lower surface (along bottom surface of 30) including a plurality of pads (12 and 16) configured to contact the contacts 28 upon the electronic component 30 being mounted (see paragraph [0022]).  
As per claim 17, Taylor teaches a socket 10, further comprising a plurality of receiving portions (seen in figure 1, along the side walls of 20) on the fourth side (along the side portions of 20), the receiving portions (seen in figure 1, along the side walls of 20) inwardly bulge toward the second side (along the side portions of 20).  
As per claim 20, Taylor teaches a socket 10, wherein the second solder balls (66 along middle elements 28 of 20) are positioned on the lower surface (along bottom surface of 30) opposite the frame 20 on an upper surface 50 of the flat-plate-shaped housing (along 20).  
Allowable Subject Matter
Claims 15-16 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As per claim 15, the prior art fails, provide or suggest, further comprising a first spring element disposed on a first side of the frame and a second spring element disposed on a second side of the frame, the second side does not face the first side.  
As per claim 18, the prior art fails, provide or suggest, further comprising a plurality of sitting elements disposed in a plurality of insertion holes of the flat-plate-shaped housing.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NELSON R BURGOS-GUNTIN whose telephone number is (571)270-0574. The examiner can normally be reached 9:00am-5:00PM, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A. Riyami can be reached on (571)270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Nelson R. Burgos-Guntin/Examiner, Art Unit 2831     
/ABDULLAH A RIYAMI/Supervisory Patent Examiner, Art Unit 2831